—Judgment and order affirmed, without costs of these appeals to either party. All concur. (Cross appeals from a judgment of the Court of Claims awarding claimant the sum of $285.44 and dismissing the balance of claimant’s claim alleged to be due claimant for breach of contract by the State; and appeal from an order of the Court of Claims, denying claimant’s application to reopen the judgment for th& purpose of new testimony in support of its claim.)
Present — MeCurn, P. J., Vaughan, Kimball, Bastow and Goldman, JJ.